Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest a machine for drying a blood smear, wherein the blood smear is obtained by placing a blood drop on one end of a slide on a major surface of the slide and spreading the blood drop substantially in a direction from the one end of the slide to another end of the slide, said machine comprising: a gas inlet configured to transfer a dry gas, and a drying body in which a blood smear to be dried is inserted, wherein the drying body comprises an inlet for flowing the dry gas into the drying body, and an outlet for flowing the dry gas out of the drying body, and the gas inlet transfers the dry gas into the drying body through the inlet of the drying body; wherein respective locations of the inlet of the drying body and the outlet of the drying body are arranged to have the dry gas flow over the major surface of the slide from the one end of the slide to the another end of the slide in substantially the same direction that the blood drop was spread as recited in claims 1 and 11.  
Notable elements of the prior art disclose similar drying devices but fail to teach or fairly suggest the configuration of the gas inlet, outlet, and their respective locations to produce the drying gas flow claimed as parallel to the drying surface.  For example, USPN 5,766,549 and the other prior art devices disclose perpendicular or orthogonal airflow abutting the drying surface, and therefore teach away from the claimed invention.
Claims 2-10 and 12-13 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881